  Case 19-08104       Doc 33   Filed 06/05/20 Entered 06/08/20 11:31:49               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      19-08104
                                              )
John Lee Easley & Christine M. Easley,        )               Chapter: 7
                   Debtors.                   )
                                                              Honorable LaShonda Hunt
                                              )
                                              )               Joliet
               Debtor(s)                      )

                     ORDER AUTHORIZING RULE 2004 EXAMINATIONS

       THIS MATTER COMING ON TO BE HEARD upon TRUSTEE'S MOTION TO CONDUCT
RULE 2004 EXAMINATIONS OF John Lee Easley & Christine M. Easley. (the "2004 Respondents"),
due notice having been given to all parties entitled thereto, the Court having jurisdiction over this core
proceeding, and the Court being fully advised in the premises,

     IT IS HEREBY ORDERED:

     1. The Motion is granted. The Trustee is hereby authorized to conduct the Rule 2004
examinations of the following: John Lee Easley & Christine M. Easley.
     2. The 2004 Respondents shall attend the Rule 2004 examination, upon reasonable notice from the
Trustee within sixty (60) days of the entry of this Order.
     3. The 2004 Respondents shall provide documents requested by Trustee seven days in advance of
any 2004 examination.



                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: June 05, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Daniel J. Nickel, Of Counsel
 Law Office of Zane Zielinski, P.C.
 6336 North Cicero Av., Suite 201
 Chicago, Illinois 60646
 ph: 773-877-3191
 Email: trustee@zanezielinski.com
 Email: daniel@nickellawoffice.com
